Case 3:19-cv-00237-JPG Document 92 Filed 05/10/21 Page 1 of 1 Page ID #1347




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                                                 )
DONALD PACKHAM,                                  )
#10406-045,                                      )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )      Case No. 19-cv-00237-JPG
                                                 )
T. G. WERLICH,                                   )
ELIZABETH MILLS,                                 )
JAMES TARASUIK,                                  )
and FAISAL AHMED,                                )
                                                 )
               Defendants.

                                              ORDER

GILBERT, District Judge:

       On May 7, 2021, the Court received a suggestion of death from counsel for the defendants

indicating that Plaintiff is now deceased. (Doc. 91).

       IT IS HEREBY ORDER that, pursuant to Rule 25(a) of the Federal Rules of Civil

Procedure, a successor or representative of Plaintiff’s estate shall file a motion for substitution of

parties within NINETY (90) DAYS of the date of this Order (on or before AUGUST 10, 2021).

If no successor or representative of Plaintiff’s estate files said motion within the allotted time, this

action shall be dismissed with prejudice.

       The Clerk of Court is DIRECTED to send a copy of this Order addressed to “The Next of

Kin of Donald Packham” to Plaintiff’s last known address on file.

       IT IS SO ORDERED.

       DATED: May 10, 2021                              s/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        United States District Judge
